Exhibit 99.1 BEFORE THE WASHINGTON UTILITIES AND TRANSPORTATION COMMISSION In the Matter of the Joint Application of PUGET HOLDINGS LLC and PUGET SOUND ENERGY, INC. For an Order Authorizing Proposed Transaction No. U-072375 MULTIPARTY SETTLEMENT STIPULATION 1.This Settlement Stipulation is entered into for the purpose of resolving all issues in this proceeding by and among the parties as set forth below.This Settlement Stipulation is subject to approval by the Washington Utilities and Transportation Commission (“Commission”) and it is not effective for any purpose until such approval, except for paragraphs11, 14, and 15 below, which cover the agreement by the Participating Parties regarding how they will support the Settlement Stipulation before the Commission. I.PARTIES 2.The initial parties to this Settlement Stipulation are Puget Holdings LLC (“Puget Holdings”), Puget Sound Energy, Inc. (“PSE”) (Puget Holdings and PSE are jointly referred to as the “Joint Applicants”), Staff of the Washington Utilities and Transportation Commission (“Commission Staff”),1 Industrial Customers of Northwest Utilities (“ICNU”), Northwest Industrial Gas Users (“NWIGU”), The Energy Project, NW Energy Coalition (“NWEC”), and The Kroger Company, on behalf of its Fred Meyer Stores and Quality Food Centers divisions (“Kroger”), as represented by the undersigned (referred to hereinafter jointly as the “Participating Parties” and individually as a “Participating Party”).All parties that have actively participated in this proceeding, with the sole exception of the Public
